68 F.3d 456
Ruth J. Kuhns, Blake C. Heffner, William W. Shellhammerv.Meridan Bancorp, Inc., Successor to First National Bank ofAllentown, Ruth J. Kuhns, Blake C. Heffner, William W.Shellhammer, as Representatives of Plaintiff Class,Appellants in No. 94-1839; Ruth J. Kuhns, Blake C. Heffner,William W. Shellhammer v. Meridian Bancorp, Inc., Successorto First National Bank of Allentown, Meridian Bancorp, Inc.,Sucessor to First National Bank of Allentown, Appellant in 94-1869
NOS. 94-1839, 94-1869
United States Court of Appeals,Third Circuit.
Sept 08, 1995
Appeal From:  E.D.Pa., No. 92-cv-04065

1
AFFIRMED IN PART, REVERSED IN PART.